Election/Restrictions
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 3-18, and 21, drawn to “A machine tool”;
Group II, claims 2 and 22, drawn to “A machine tool”;
Group III, claims 19 and 20, drawn to “A system”.  
The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  in accordance with the guidance set forth in MPEP section 1850, it has been determined a posteriori, i.e., after taking the prior art into consideration, that the features common to all the claims of Groups I and II do not constitute “special technical features” since they do not make a “contribution” over the prior art in light of at least French Publication No. FR 2115764 A5 (hereinafter FR '764).  Please note that FR '764 was cited on the Information Disclosure Statement filed on 7/26/2019.  
Regarding Groups I and II, the features in common between independent claim 1 and independent claim 2 (and thus, of these two groups) are as follows:  A machine tool comprising a magazine for receiving, “optionally” (and thus, it does not appear that such is a required limitation) with the aid of a housing; wherein the magazine is movably mounted with respect to the machine tool and has a loading position for loading into the magazine; wherein the housing is provided and at least partially accommodates, and/or (and thus “or” is all that is required) wherein a lifting platform is arranged adjacent to the loading position and on or at which the housing may be accommodated.
Examiner notes that FR '764 teaches the common features between claim 1 and claim 2.  More specifically, Figure 1 of FR '764 shows a machine tool comprising a machining station (9) and a magazine (1).  As to the magazine (1), it can receive workpieces (7) and tools (8) therein with the aid of housings (6).  That is to say that each received workpiece (7) and tool (8) is received in the magazine (1) by the aid of a respective housing (6) of said magazine (1).  It is noted that the magazine (1) is movably mounted with respect to the machine tool.  This is 23, carriage 13, and double arm clamp 15).  Lastly, as Figure 1 of FR '764 shows, the lifting platform (5) that is disposed adjacent the loading position accommodates the housings (6) in that said platform (5) has mounted thereto the stages (3) and housings (6) of the magazine (1).
Thus, the common features between the claims of Groups I and II are not “special technical features” since they do not make a contribution over the art as evidenced by at least the FR '764 reference.  
The inventions listed as Groups I and III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  in accordance with the guidance set forth in MPEP section 1850, it has been determined a posteriori, i.e., after taking the prior art into consideration, that the features common to all the claims of Groups I and III do .  
Regarding Groups I and III, the features in common between independent claim 1 and independent claim 19 (and thus, of these two groups) are as follows:  A machine tool, a workpiece magazine for receiving workpieces, optionally (and thus it does not appear that this limitation is required) with the aid of a housing; wherein the workpiece magazine is movably mounted with respect to the machine tool and has a loading position for loading a new workpiece into the magazine; wherein the housing is provided for each workpiece, which housing at least partially accommodates the workpiece, and/or (and thus, “or” is all that is required) wherein a lifting platform is arranged adjacent to the loading position and on or at which the housing may be accommodated and moved together with the workpiece.  
Examiner notes that FR '764 teaches the common features between claim 1 and claim 19.  More specifically, Figure 1 of FR '764 shows a machine tool comprising a machining station (9) and a workpiece magazine (1).  As to the workpiece magazine (7), it can receive workpieces (7) therein with the aid of housings (6).  That is to say that each received workpiece (7) is received in the workpiece magazine (1) by the aid of a respective housing (6) of said magazine (1).  It is noted that the workpiece magazine (1) is movably mounted with respect to the machine tool.  This is because the workpiece magazine’s (1) stages (3) are rotatable with respect to, for example, the machining station (9) of the machine tool.  Moreover, the magazine (1) has a loading position for loading, for example, workpieces (7).  Please note that the loading position is located where the double clamp arm (15) (please see Figure 1) has access to the workpiece magazine (1) for the loading of workpieces (7) into said magazine (1) from a given transportable pallet magazine (24).  23, carriage 13, and double arm clamp 15).  Also, Figure 1 shows the lifting platform (5), which is disposed adjacent the loading position, as accommodating the housings (6).  This is because said lifting platform (5) has mounted thereto the stages (3) and housings (6) of the magazine (1).  Lastly, when the stages (3) are set in rotation, the housings (6) are moved together with the workpieces (7) that are received therein. 
Thus, the common features between the claims of Groups I and III are not “special technical features” since they do not make a contribution over the art as evidenced by at least the FR '764 reference.
The inventions listed as Groups II and III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  in accordance with the guidance set forth in MPEP section 1850, it has been determined a posteriori, i.e., after taking the prior art into consideration, that the features common to all the claims of Groups II and III do not constitute “special technical features” since they do not make a “contribution” over the prior art in light of at least French Publication No. FR 2115764 A5 (hereinafter FR '764).  Please note that FR '764 was cited on the Information Disclosure Statement filed on 7/26/2019.  

Examiner notes that FR '764 teaches the common features between claim 2 and claim 19.  More specifically, Figure 1 of FR '764 shows a machine tool comprising a machining station (9) and a magazine (1).  As to the magazine (1), it can receive workpieces (7) and tools (8) therein with the aid of housings (6).  That is to say that each received workpiece (7) and tool (8) is received in the magazine (1) by the aid of a respective housing (6) of said magazine (1).  It is noted that the magazine (1) is movably mounted with respect to the machine tool.  This is because the stages (3) of the magazine (1) are rotatable with respect to, for example, the machining station (9) of the machine tool.  Moreover, the magazine (1) has a loading position for loading, for example, workpieces (7) and tools (8).  Please note that the loading position is located where the double clamp arm (15) (please see Figure 1) has access to the magazine (1) for the loading of workpieces (7) and tools (8) into said magazine (1) from a given transportable pallet magazine (24).  As to housings (6), the magazine (1) is provided with a plurality of said housings (6) being as though each of the plurality of stages (3) of the magazine (1) has a respective plurality of housings (6) (see Figure 1).  Note that each housing (6) at least partially accommodates therein a workpiece (7) or tool (8).  Also, Figure 1 shows that the magazine (1) 23, carriage 13, and double arm clamp 15).  Lastly, as Figure 1 of FR '764 shows, the lifting platform (5) that is disposed adjacent the loading position accommodates the housings (6) in that said platform (5) has mounted thereto the stages (3) and housings (6) of the magazine (1).
Thus, the common features between the claims of Groups II and III are not “special technical features” since they do not make a contribution over the art as evidenced by at least the FR '764 reference.   
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722